 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWeinrebManagementand32B-32J,ServiceEm-ployees International Union,AFL-CIOWeinrebManagement and Weinreb Managementand its alter ego Barniv Security and Mainte-nance Corporationand32B-32J, Service Em-ployees International Union,AFL-CIO. Cases2-CA-22007 and 2-CA-22203January 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn August 4, 1988, Administrative Law JudgeEleanorMacDonald issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the General Counsel filed a brief sup-porting the decision of the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,Weinreb Management and its alter ego,BarnivSecurityandMaintenanceCorporation,their officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith, restraining or coercing employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act."2. Substitute the following for paragraph 2(a)."(b)Permit the Union to conduct an audit ofBarniv Security and Maintenance Services' payroll'We findFirst ClassMaintenance,289 NLRB 484 (1988), cited by theRespondent,distinguishable.There, the Board concluded that, eventhough there was substantial identity of business purpose, operation,equipment,and customers between the two entities,no alter ego relation-ship existed.This conclusion was based on the Board's additional findingthat supervisionof the twoentitieswas not substantially identical, theowners of one did not retain financial control over the operations of theother, and there was no unlawful motivation in the creation of the secondbusiness.By contrast,the evidence in the instant case is clear that thetwo entities are commonly supervised by the trio of Leon Weinreb,Jacob Weinreb,and Abraham Reiss, that the three exercise financial con-trol interchangeably over both entities,and that the creation of BarnivSecurity and Maintenance Corporation has allowed Weinreb Manage-ment purposefully to evade its responsibilities under the Act. According-ly,we find the judge'sconclusion that an alter ego relationship existedbetween Weinreb and Barniv to be fully supported by the record evi-dence.records and social security reports with respect tothose classifications of employees covered by thecollective-bargaining agreement betweenWeinrebManagement and the Union to determine compli-ance with the collective-bargaining agreement."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The bargaining unit is all service employees.WE WILL NOT promise our employees betterworking conditions if they refrain from seeking theUnion's representation.WE WILL NOT bypass the Union and deal direct-ly with our employees.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion7 of the Act.WE WILL permit the Union to inspect our booksto see if we are complying with the collective-bar-gaining agreementand furnish the Union necessaryinformation it has requested.WEINREBMANAGEMENT AND ITSALTER EGO BARNIV SECURITY ANDMAINTENANCE SERVICESLarry Singer, Esq.,for the General Counsel.Morris Tuchman, Esq.,of New York, New York, for theRespondent.Ira A. Sturn, Esq. and John J. Leo, Esq. (Manning, Raab,Dealy & Sturn),of New York, New York, for theUnion.292 NLRB No. 54 WEINREB MANAGEMENT429DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law JudgeThis case was tried in New York, New York on 2 and11February 1988 The consolidated complaints allegethat Respondent Wemreb, in violation of Section 8(a)(1)and (5) of the Act, promised its employees better working conditions to refrain from seeking the Union s representation and bypassed the Union and dealt directly withits employees and that Weinreb and Barniv, alter egosand a single employer, in violation of Section 8(a)(1) and(5) of the Act refused to permit the Union to inspectBarniv payroll records and refused to provide the Unionwith information relating to the relationship betweenWeinreb and Barniv Respondent denies the alter egoand single employer allegations and denies the other material allegations of the complaintOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe bnefs filed by the parties, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent Weinreb management, a New York corporation engaged in ownership and management of apartment buildings, annually derives gross revenue in excessof $500,000 an purchases materials valued in excess of$5000 directly in interstate commerce The parties agreeand I find that Respondents are employees engaged incommerce within the meaning of Section 2(2) (6), and(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background'The parties agree that for many years the Union andWeinreb Management have been praties to a series ofcollective bargaining agreementsThe agreement relevant to the instant case had a term from 21 April 1985 to20 April 1988 and covered an appropriate unit of serviceand maintenance employees including handypersons elevator operatorsguardsdoorpersons,porters/watchpersons, watchpersons, security porters security employees,firesafetydirectors, exterminators and all otherservice employeesexcept superintendentsArticle Isection 10 of the agreement provided that the Union hadthe right to inspect the Employers social security reports and all payroll records to determine if the agreement was being complied withIn order to understand the relevant facts it is necessary to clarify the family relationship of the individualsmentioned in the instant case A family tree would show'Therewere no questionsof credibilityraised with respect to the testsmony of most of the witnesses The testimonyof JacobWeinreb waschanged in several respects after he reviewed certain documents In thoseinstances I have credited the later testimony because the earlier testimony relating to matters such as paymentfor clericalservices and the signmg of checks was clearly inaccuratethatWolf Weinreb and Sarah Weinreb are the parents ofLeon Weinreb Leon Weinreb and his wife Sabina Weinreb are the parents of Isabelle WeinrebMarieWeinrebReiss (married to Abraham Reiss) and Jacob WeinrebThe above named family members own about 20 apartment buildings in New York City as partners or as jointventuresThe percentage of ownership interest held byeach family member vanes in each building Among thebuildings owned in joint ventures or partnerships bymembers of the Weinreb family are the following145 East 92nd Street46 East 91st Street215 East 80th Street110 East End AvenueRespondentWeinrebManagement manages these fourapartment buildings 2The Union bargains with the Realty and AdvisoryBoard on Labor Relations (RAB) a management association representing apartment buildings, and RespondentWetnreb Management has assented to the terms of themaster collective bargaining agreement for the fourabove listed buildingsWeinreb Management is a pertnership of Wolf Weinreb, Sarah Weinreb, and Leon Weinreb The partnershipdoes not own any buildings At the above listed buildtugs,Weinreb Management employs superintendents anditemployes service and maintenance employees in theunit represented by the Union pursuant to the collectivebargaining agreementas issueBarniv Security and Maintenance Service is a partnership of Jacob Wetnreb and Abraham Reiss Barniv's onlycustomers isWeinrebManagement 3 Barniv suppliesservice personnel and maintenance and repairs to WeinrebManagementBarniv employes, as the occasionarises, painters plasters roofers carpenters doorpersonselevator operators, guards porters and handypersonsThe doorpersons elevator operators porters guards andhandypersons perform work that would normally be performed by employees of Weinreb Management and subject to its contract with the Union However whenBerniv supplies employees in the these job categories toWeinreb Management at the four relevant buildings theemployees are paid at least $100 less per week than thewage rate specified in theunioncontract and no pensionorwelfare payments are made in their behalf JacobWeinreb testified that if Weinreb Management savesmoney on wages (by employing Barniv employees) itcosts less to run the four above listed buildings Thusthe owners of the buildings save money on wages and increases their profitThe offices of WeinrebManagementare at 276 RiversideDrive, a building owned by the various members oftheWeinreb family named above, including the membersof WeinrebManagementand BarnivWeinreb Management does not pay rent for its office premises Leon2RespondentWeinrebManagement also manages the other buildingsowned by the Weinreb family3Barnrv is thebackwardsspelling ofWeinrebtransliterated fromHebrew Its correcttitle isBarniv Securityand MaintenanceServices 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWeinreb is usually present there, as is Jacob Weinreb.Jacob Weinreb, an attorney, uses the Weinreb Manage-ment telephone for its business, including Barniv busi-ness,without reimbursingWeinrebManagement foreither rent or telephone costs.' Jacob Weinreb's secre-tary is on the Weinreb Management payroll. This secre-tary types any material required to Jacob Weinreb'swork for Barniv.Jacob Weinreb testified that Barniv's offices are locat-ed at 320 Riverside Drive in the family residence ofMarie Weinreb Reiss and Abraham Reiss. Abraham Reissdid not testify in this proceeding. Jacob Weinreb statedthat Reiss has a desk, typewriter, and file cabinet in hishome, but no copier machine. The only telephone line inthe Reiss apartment is the personal telephone of Abra-ham Reiss; Barniv has no listing with the telephone com-pany. Jacob Weinreb claimed to see Abraham Reiss onbusiness at his apartment, but he acknowledged that bothhe and Abraham Reiss perform work at 276 RiversideDrive in the Weinreb Management offices. Barniv doesnot pay rent for space at the 320 Riverside Drive homeof Abraham Reiss.Abraham Reiss has a degree in economics. In additionto being a partner of Jacob Weinreb in Barniv, he is aconsultant toWeinrebManagement.Reissdoes thebooks for Weinreb Management and he and Jacob Wein-reb have authority to sign checks for Weinreb.5 In fact,both men signed paychecks for Weinreb employees.On occasion Abraham Reiss does the Barniv payrolland on occasion Leon Weinreb prepares the Barniv pay-roll.Both Abraham Reiss and Leon Weinreb sign pay-checks for Barniv employees. Leon Weinreb performsthiswork at the Weinreb Management offices. Barnivdoes not pay Leon Weinreb for his payroll services per-formed for Barniv.Barniv employees Waldemar Waldon testified, withoutcontradiction, that he was hired to work for Barniv byLeon Weinreb in the Weinreb Management office. It alsoappears from the uncontradicted testimony that LeonWeinreb attempted to adjust a grievance filed by Barnivemployee Adam Piatkowski.Jacob Weinreb testified that Abraham Reiss directs thework for all Barniv employees. However, when askedspecific questions, JacobWeinreb stated that the supervi-sor of employees at each of the four relevant buildingswas a Weinreb employee, namely, the building superin-tendent.All guards, doopersons, handypersons, elevatorpersons, and porters report directly to the superintendentwhether they are employed by Weinreb or Barniv. Inaddition, the superintendent verifies the work of theBarniv carpenters, plasterers, painters, and other tradeswho work the four buildings. Although Jacob Weinrebstted that Reiss also checks the work, it is not clearwhether he inspects all the work or some of the work orhow frequently he does so. Further, there is no testimo-ny in the record that Reiss is knowledgeable in the fieldof building maintenance and repair. From all this, I con-Jacob Weinreb did not describe his professional activities in full. Hedoes legal work for both Weinreb Management and Barniv.5 The remuneration paid by Weinreb Management to Abraham Reissand Jacob Weinreb, if any, does not appear in the record.clude that the trades report primarily to the building su-perintendent, a Weinreb employee.Barniv purchases supplies for the painters, plasterers,and other trades. However, Barniv does not purchasesupplies used by the handyperson, porters, and the like,who work at the four Weinreb Management buildings;these are paid for by Weinreb Management.The record shows that several Barniv employees havetransferred to theWeinreb Management payroll. Theseinclude Adam Piatkowski, Waldemar Waldon, and Ste-pien Lech.In addition to a complaint from Adam Piatkowski, de-scribed below, the Union received other complaintsduring 1987 from employees who worked at 46 East 91Street (Kowalczyk), 215 East 80 Street (Waldon), and145 East 92 Street (Luciow and Borchuck) all claimingthat they were paid by Barniv at less than the wage ratespecified in the collective-bargaining agreement. At thetime of the instant trial, the Union had filed grievancesand the matters were awaiting arbitration.The parties agree that in 1987 and early 1988, theUnion's accountants requested to inspect the payrollrecords of Respondent Barniv for the purpose of deter-mining whether certain Barniv employees should be in-cluded in the appropriate unit. The Union renewed itsrequest by letters of 10 April 1987 and 26 May 1987 tothe Office of Contract Arbitrators, stating "The Union isseeking an audit of Barniv's books to determine if theCollectiveBargainingAgreement is being compliedwith. 116 Barniv refused to permit. inspection of its payrollrecords by the Union.By certified letter dated 12 June 1987, the Union askedRespondent Weinreb Management for informatioln relat-ing to the relationship betweenWeinreb Managementand Barniv. The Union sought specific information relat-ing to common ownership and supervision, subcontract-ing, interchange of employees, and use of supplies andadministrative services.The Union did not receive theinformation requested.B. The Alter Ego and Single Employer IssuesThe criteria used to determine whether two entitiesare alter egos include:(1) Common ownership and control(2) Substantially identical management(3) Common business purpose(4)Nature of operations(5) Common premises and equipment(6)Common customers of similar business andmarket(7) Common supervision(8)Nature and extent of dealings between thetwo entities(9) Formation of alter ego to evade the ActSeeFugazy Continental Corp.,265 NLRB 1301 (1982),enfd. 725 F.2d 1416, 1420 (D.C. Cir. 1984), which thecourt held that "common ownership isnotan absolute6 This office is established to administer the arbitration procedures inthe collective-bargaining agreement. WEINREB MANAGEMENTprerequiste to a finding ofalter egostatusCrawfordDoor SalesCo226 NLRB 1144 (1976)In a formal sense,the partners of Weinreb management and the partners of Barniv do not share any identityHowever,to let the inquiry end with this statementwould be to ignore the reality of the situation TheBoard s criteria speak to common ownership and controland the cases show that the Board is concerned with theunderlying substance of the financial arrangements between alter egos,not merely with the formalities SeeKenmore Contracting Co,289 NLRB 336, 337 (1988)In the instant case, the valuable property consists offour apartment buildings all owned in various proportions by the members of the Weinreb family,includingthe partners of Weinreb Management and Barniv Respondents presented no evidence concerning any contracts or formal financial arrangements among the partnerships and joint ventures,which own the buildings,and Weinreb Management and Barniv Certain invoicesand checks were introduced into evidence that show thatBarniv submits invoices to Weinreb Management forservices and that Abraham Reiss writes checks fromWeinreb Management to Barniv But these records wereincomplete and do not reveal anything about the basis ofpayment It is thus safe to assume that there are no suchformal financial arrangements and that bothWeinrebManagement and Barniv are shells mere instrumentalitiesof the Weinreb family, created to manage and service the20 buildings owned by the family including the 4 buildings at issue hereIt is therefore of no moment that the individualsnamed as partners of Weinreb Management and ofBarniv are not the same All these individuals are members of one family and all have an ownership interest inthe four buildings that constitute the equity being preserved and enhancedby theoperations of Weinreb Management and Barniv The testimony of Jacob Weinrebclearly establishes that when Weinreb Management savesmoney by having Barniv supply service and maintenancepersonnel to the four buildings at below the union wagescale the Weinreb family owners of the four buildingsincluding the partner ofWeinrebManagement andBarniv earn a greater profitThus, I find that there is common ownership and control of Respondent Weinreb Management and Respondent BarnivAn analysis of the other criteria deemed material bythe Board,shows that the test for alter ego status isamply satisfiedThe testimony shows that Weinreb Management andBarniv have substantially identical managementHiringfor both partnerships is done by Leon Weinreb Thebooks for both entities the payroll and the signing ofpayroll checks are done by Leon Weinreb and AbrahamReiss Both men sign checks for both partnerships LeonWeinreb adjust grievances on behalf of both partnerships Jacobs Weinreb provides legal advice to both partnershipsBoth entities have the same business purposesto provide service and maintenance to buildings ownedby the Weinreb family The fact that Barniv also provides repair services whileWeinreb Management does431not is not significant7Both Barniv and Weinreb Management occupy the same rent free premises at 276 Riverside Drive 8 The same secretaries are used by membersof either partnership The telephone and copier machineare shared As far as the unit employees are concerned,theofficeisat 276 Riverside Drive The service andmaintenance employees of Weinreb Management andBarniv are directly supervised by the building superintendent on the premises,an employee of Weinreb Management Finally,it is clear that Barniv exists as an alterego to evade Weinreb Managements obligations underthe Act Theevidence shows that doormen elevator operatorshandymen,and porters were paid by Barniv atwages substantially below those specified in the applicable collective bargaining agreement to do work side byside with Weinreb employees at buildings owned by theWeinreb familyRespondents have offered no reason for this arrangement indeed,it is apparent that Barniv employees performed the work in order to save money in the management of the buildings This end could be accomplishedonly through Respondent Weinreb s circumvention of itsduties under the collective bargaining agreementIn reaching my conclusions with respect to the alterego issue, I have relied onMar Kay Cartage,277 NLRB1335 (1985), in which family ownership was found toconstitute substantially identical ownership and in whichthe Board found that the true purpose for the formationof [the alter ego] was to evaderesponsibility underthe Act to bargain with the Union and to honor its collective bargaining agreement277 NLRB at 1341-1342Ihave also relied onBig Bear Supermarkets239 NLRB179 (1978), enfd 640 F 2d 924 (9th Or 1980), certdenied 449 U S 919 (1980), which founda sham transaction involving family members was for the real purposeof achieving a reduction in labor costs throughthe avoidanceof theeconomic obligations imposed by itscollectivebargaining agreementswith [the Union]239NLRB at 183 9The facts discussed above also demonstrate that Weinreb Management and Barniv constitute a single employerwithin themeaning ofSection 2(2) of the Act There iscentral control of labor relations over the employees ofboth partnerships (by Leon Weinreb and the building superintendents) there is an interrelation of operations ofthe two entities there if common ownership and financial control and there is common management(by LeonWeinreb and AbrahamReiss)Accordingly I find thatthe service employees of Barniv empoloyed at the fourbuildings at issue are employeesof WeinrebManagementand part of the bargaining unit covered by the collectivebargaining agreement7Barniv did not supply complete payroll and personnel records in response to the General Counsels subpoena and it is thus not possible todetermine what proportion of Barniv s business is repair work as compared to service and maintenance8 Based in the testimony I find that very little Barniv work is performed in Abraham Reiss home at 320 Riverside Drive'The cases cited in Respondents brief on the alter ego question arenot apposite they all present factual circumstances far different from thefacts in the instant case 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondents urge that the employees of Barniv cannotconstitute a single unit with those of Weinreb Manage-ment because Barniv employs plasterers, carpenters,roofers, and the like in addition to employees performingfunctionscovered by the collective-bargaining agree-ment.This argument is without merit. Manifestly, theporters,handypersonselevatoroperators,doormen,guards,and the like on the Barniv payroll can be includ-ed in the appropriate unit and the other trades ex-cluded.'0Pursuant to the contract, Barniv was obligated to pro-vide its payrolland socialsecurity records to the Unionon request so that the Union could determine whetherthe contract was being complied with.It isalso apparentby the same reasoning that Weinreb Management wasobligated to inform the Union, pursuant to its request ofthe details of its relationship with Barniv. This informa-tionwas necessary and relevant to the Union's duty asthe collective-bargaining representative.Therefore, by refusing to permit the Union to inspectBarniv payroll records and by refusing to provide theUnion with information relating to the relationship be-tweenWeinreb Management and Barniv,Respondentsviolated Section 8(a)(5) and (1) of the Act.C. Allegations Concerning PiatkowskiAdam Piatkowski began workas an elevatoroperatorat 145 East 92nd Street on 5 May 1985. Before com-mencing work, he was interviewed by Jacob Weinreb attheWeinrebManagementoffice. After about 2 weeks onthe job, Piatkowski was interviewed by Leon Weinreb,at the WeinrebManagementoffice.The latter asked forPiatkowski's name,address, telephone number, and socialsecurity number and informed him that he had the job.Piatkowski received a weekly paycheck from BarnivMaintenanceand Security in the amount of $175 for 40hours of work. It appears that no itemized deductionsweremade in hisbehalf.On June 14, 1985, Piatkowski filed a grievance withthe Union,claiming thatinstead of receiving the rate of$357.42 weekly as specified in the collective-bargainingagreementhe was being paid only $175. After Piat-kowski filed the grievance, Leon Weinreb came to thebuildingwhere he worked. Leon Weinreb told Piat-kowski that the Union had demanded that Piatkowski re-ceive a higher wage and that he would be placed on thecomputerized payroll and the amount of backpay duehimwould be calculated. In September, Piatkowskibegan receiving paychecks from Weinreb Managementinstead of Barniv.Severalweeks before the arbitration of Piatkowski'sgrievance in November 1986, Leon Weinreb summonedPiatkowski to theWeinrebManagement office. BothLeon and Jacob Weinreb werepresent inthe officewhen Piatkowski arrive. Leon Weinreb showed Piat-kowski a form of agreement and offered him $924. The10I note that the records submitted by Barniv and Weinreb Manage-ment were incomplete.Thus, it is not clear how many trades employeesBarniv employs.Further, it is not clear whether, and to what extent, theplasterers,carpenters,and others work at the four buildings at issue andto what extent they may work at other buildings owned by the Weinrebfamily.documentcontained a releaseof Piatkowski'sclaimagainstWeinreb. Piatkowski did not sign the documentbecause he believed he was owedin excessof $924.JacobWeinreb then called the Union to find out theamount owing,but he did not obtain the information.Piatkowski offered to obtain the correct figure from theUnion on the next day. Then, Leon Weinreb told him,"it's always better to be on the side of the company, tobe . . . ina good relation to the company"in case Piat-kowski neededa longvacation to visit Poland or if hewanted to change jobs within the building.The arbitrator rendered an award of $4156.14 in favorof Piatkowski for 17 weeks work at below the contractwage. 11The General CounselallegesthatLeonWeinreb'sstatementsamountedto an attempt to bypass the Union.I agree.The Union had filed a grievance in Piatkowski'sbehalf.The issue of backpay was pending arbitration.Leon Weinreb's attempt to settle with the employee for asum lessthan that demanded by the Union without in-cluding the Union in the discussion was a violation ofRespondent's obligations under Section 8(a)(5) and (1) ofthe Act. Further, Leon Weinreb's attempt to encouragePiatkowski to settle because he needed to be "in a goodrelation to the company"in casehe needed a long vaca-tion or a change of jobs was coercive. Piatkowski couldreasonably infer from Leon Weinreb's statements that hewould receive special favors from his Employer if he set-tled for an amount of backpay less than that requested bythe Unionpursuantto the contract and without the par-ticipation of the Union at the arbitration Respondent thusviolated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Weinreb Management and its alter ego Barniv Secu-rityMaintenance Services, constitute a single employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.All services employees of Weinreb Management andBarniv Security and Maintenance Services at 145 East92d Street, 46 East 91st Street, 215 East 80th Street, and100 East End Avenue are under the jurisidiction of theUnion pursuant to the collective-bargaining agreement.3.The Union is now, and at all times material hasbeen, the exclusive bargaining representative of theWeinreb Management and Barniv Security and Mainte-nance Services service employees at the above lited loca-tions for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.4.Respondent Weinreb Management and its alter egoBarniv Security and Maintenance Services violated Sec-tion 8(a)(1) and (5) of the Act by promising their em-ployees better working conditions to refrain from seekingthe Union's representation, bypasing the Union, and deal-ing directly with their employees, refusing to permit theUnion to inspect Barniv payroll records and refusing to11 The arbitrator found thatPiatkowski had been underpaid from 5May until 9September 1985. The arbitrator'sopinion states that Piat-kowski hadbeen paidonly $112 per week. This discrepancywas not ex-plained in the instantproceeding. WEINREB MANAGEMENTprovide the Union with information relating to the relationship between Weinreb Management and BarnivTHE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act I shall recommend that they be requiredto cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies ofthe ActHaving found that Respondents unlawful conduct wasfor the purpose of avoiding and evading their collectivebargaining obligations, conduct which is antithetical tothe entire collective bargaining process and to a primarypolicy of the Act, I find that Respondents should be ordered to cease and desist from infringing in any othermanneron the rights guaranteed to their employees bySection 7 of the Act 12On these findings of fact and conclusions of law andon the entire record I issue the following recommended13ORDERThe Respondents,Weinreb Management and BarnivSecurity andMaintenance ServicesNew York, NewYork their officers, agents successorsand assigns, shall(a)Promisingtheir employees better working conditions if they refrain fromseekingthe Union s representationdealing directly with their employees refusing to12 SeeBig BearSupermarkets supra 239 NLRB at 18513 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes433permit the Union to inspect Barniv payroll records andrefusing to provide the Union with information relatingto the relationship between Respondents(b) Infringing in any othermanneron the rights guaranteed to their employees by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Permit the Union to conduct an audit of Barniv Security andMaintenance Services' payroll records andsocial security reports to see if the collective bargainingagreement is being complied with(b)Provide the information requested in the Union sletter of June 12, 1987(c)Postat itsfacility copies of the attached noticemarkedAppendix 14 Copies of the notice, in Englishand Polish on forms provided by the Regional Directorfor Region 2, after being signed by the Respondents authorized representative, shall be posted by the Respondents immediately upon receipt and maintained by themfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted 15 Reasonable steps shall be taken by the Respondents to ensure that the notices are not altered defaced or covered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply14 If thisOrder is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Boardis A Polish translation is necessary because the record shows thatmany of Respondents employees are recent Polish immigrants and donot understand English